Citation Nr: 1545352	
Decision Date: 10/23/15    Archive Date: 10/29/15

DOCKET NO.  13-05 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Entitlement to an evaluation in excess of 30 percent for coronary arteriosclerotic heart disease.



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

S. Krunic, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1970 to January 1972.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Board remanded the case for further development in March 2015.  That development was completed, and the case has since been returned to the Board for appellate review.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran's coronary arteriosclerotic heart disease is not productive of more than one episode of acute congestive heart failure in the past year; a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or, s left ventricular dysfunction with an ejection fraction of 30 percent to 50 percent.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for coronary arteriosclerotic heart disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.100, 4.104, Diagnostic Code 7005 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the RO sent a notice letter to the Veteran in February 2011, prior to the initial decision on the claim in June 2011.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the notice were met in this case.  The letter notified the Veteran that, to substantiate a claim for increased compensation, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). The letter provided examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) relevant to establishing entitlement to increased compensation.  The letter also informed the Veteran of the division of responsibilities in obtaining the evidence to support his claim and explained how disability ratings and effective dates are determined.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and all identified, available, and relevant post-service medical records, including VA treatment records, have been associated with the claims file and were reviewed by both the RO and the Board in connection with the claim.  The Veteran has not identified any other outstanding records that are pertinent to the issue currently on appeal. 

The Veteran was afforded VA examinations in February 2011, January 2014, and July 2015 in connection with his claim.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations are adequate to decide the case because the examinations are based upon a review of the claims file and the Veteran's reported medical history and fully address the rating criteria that are relevant to rating the disability in this case.

In addition, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's coronary arteriosclerotic heart disease.
since he was last examined.  38 C.F.R. § 3.327(a) (2015).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.

In addition, the Board notes that the case was remanded for further development in March 2015.  Following that remand, the Veteran was afforded the July 2015 VA examination, and the RO obtained outstanding VA treatment records.  The Appeals Management Center (AMC) also requested that he identify where he had received treatment as well as authorization for VA to request such records on his behalf.  The Veteran did not respond.  Therefore, the Board finds that there was substantial compliance with the prior remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.



Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings. 

Where a veteran appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of the veteran's disability is the primary concern, and past medical reports should not be given precedence over current medical findings. Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, where the question for consideration is a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required. Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

In this case, the Veteran's coronary arteriosclerotic heart disease is currently assigned a 30 percent disability evaluation pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7005.  Under that diagnostic code, a 10 percent evaluation is assigned when a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or when continuous medication or a pacemaker is required.  A 30 percent evaluation is contemplated when a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or when there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent evaluation is warranted when there is more than one episode of acute congestive heart failure in the past year, or when a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; where there is left ventricular dysfunction with an ejection fraction of 30 percent to 50 percent.  A 100 percent evaluation is assigned for chronic congestive heart failure; or when there is a workload of 3 METs or less which results in dyspnea, fatigue, angina, dizziness, or syncope; or when there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.

One MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2). 

When evaluating disabilities of the cardiovascular system under diagnostic codes 7000-7007, 7011, and 7015-7020, it must be ascertained in all cases whether or not cardiac hypertrophy or dilatation (documented by electrocardiogram, echocardiogram, or X-ray) is present and whether or not there is a need for continuous medication.  38 C.F.R. § 4.100 (2014).  METs testing is also required in all cases except: (1) when there is a medical contraindication; (2) when the left ventricular ejection fraction has been measured and is 50% or less; (3) when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year; (4) when a 100% evaluation can be assigned on another basis.  Id.  If left ventricular ejection fraction (LVEF) testing is not of record, the cardiovascular disability must be based on the alternative criteria unless the examiner states that the LVEF test is needed in a particular case because the available medical information does not sufficiently reflect the severity of the veteran's cardiovascular disability.  Id.

The Veteran was afforded a VA examination in February 2011 during which he reported having cardiac symptoms of angina, dyspnea, and fatigue.  The Veteran was prescribed medication for his coronary arteriosclerotic heart disease.  The examiner noted that the Veteran did not have evidence of congestive heart failure.  A stress test was medically contraindicated because the Veteran reported persistent angina.  Nevertheless, the examiner estimated a METS level of 5 to 6, which reflected the ability to occasionally lift a maximum of 50 pounds and to jog slowly (a 13 minute mile).  An echocardiogram revealed an ejection fraction of 55-65 percent and a mildly dilated left atrium.  The examiner noted that the Veteran's ejection fraction was the best indication of the level of severity of the Veteran's heart condition.   

During the January 2014 VA examination, the Veteran was noted to take continuous medication for his heart disability.  His medications included Amlodipine and Metoprolol.  The Veteran was also prescribed Nitroglycerin, but the examiner stated that it was not required.  The Veteran did not have a history of myocardial infarction, coronary bypass surgery, heart transplant, implanted cardiac pacemaker, or implanted automatic implantable cardioverter defibrillator.  The examiner stated that the Veteran did not have congestive heart failure.  An exercise stress test was not conducted.  However, based on the Veteran's responses, the examiner assessed a METS level greater than 7 to 10, which was consistent with activities such as climbing stairs quickly, moderate bicycling, sawing wood, and jogging (6 miles per hour).  The examiner also noted that he had dyspnea.  The examiner reviewed the Veteran's September 2013 EKG and August 2013 echocardiogram and stated that there was no evidence of cardiac hypertrophy or dilatation.  Left ventricular ejection fraction was 60 to 65 percent. 

The Veteran was afforded a VA examination in July 2015 during which he was assessed with arteriosclerotic heart disease, coronary artery disease, and stable angina.  He had been prescribed Metoprolol, aspirin, and Nitroglycerin as needed for chest pain.  However, the Veteran stated he had not used Nitroglycerin.  He reported having dizziness or syncope episodes when he rose from a chair or walked very short distances.  The examiner stated that the Veteran did not have congestive heart failure or cardiac arrhythmia.  He was noted to have mild mitral valve regurgitation.  The examiner stated that there was no cardiac hypertrophy, but there was cardiac dilatation according to the August 2013 echocardiogram.  The examiner again referred to the August 2013 echocardiogram which revealed an ejection fraction of 60 to 65 percent.  The VA examiner also referred to an April 2014 exercise stress test which revealed a METs level of 7.2.  During the July 2015 VA examination, the examiner conducted an interview-based METs test and noted dyspnea, fatigue and a METs level greater than 7 to 10.  The examiner stated that the April 2014 exercise stress test most accurately reflected the Veteran's current cardiac functional level. 

VA treatment records reflect that the Veteran underwent cardiac catheterization and stent placement in April 2010, December 2010, and May 2014.  The August 2011 note indicated that the Veteran's coronary artery disease was stable, and he denied chest pain or edema, but reported occasional angina and shortness of breath.  The Veteran reported that he walked 2.5 to 3 miles daily.  A June 2013 treatment note showed that he reported some angina symptoms with exertion, primarily when walking at an incline 3 to 4 times per week.  The Veteran stated he had occasional palpitations and some shortness of breath.  An August 2013 echocardiogram revealed an ejection fraction of 60 to 65 percent.   An April 2014 exercise stress test showed METs of 7.2.  The October 2014 note indicated that the Veteran denied having chest pain, shortness of breath, orthopnea, and lightheadedness. 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an increased evaluation for his coronary arteriosclerotic heart disease.

The Veteran has not had more than one episode of acute or chronic congestive heart failure in a year.  In fact, the February 2011, January 2014 and July 2015 VA examiners indicated that he did not have congestive heart failure.  

In addition, the evidence does not show that a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope.  The February 2011 VA examiner estimated a METs level of 5 to 6, which reflected the ability to occasionally lift a maximum of 50 pounds and to jog slowly (a 13 minute mile).  The January 2014 VA examiner also assessed the Veteran as having a METs level greater than 7 to 10, which was consistent with activities such as climbing stairs quickly, moderate bicycling, sawing wood, and jogging (6 miles per hour).  An April 2014 exercise stress test revealed a METs level of 7.2.  During the July 2015 VA examination, the examiner conducted an interview-based METs test and assessed the Veteran as having a METs level greater than 7 to 10.  The examiner stated that the April 2014 exercise stress test most accurately reflected the Veteran's current cardiac functional level.  Therefore, the Board finds that the preponderance of the evidence shows that the Veteran has had greater than 5 METs.

Moreover, the Veteran does not have left ventricular dysfunction with an ejection fraction of 30 percent to 50 percent.  In fact, the February 2011 VA examiner indicated that he had ejection fraction of 55 to 65 percent, and an August 2013 echocardiogram showed that he had a left ventricular ejection of 60 to 65 percent.  

The Board does acknowledge the Veteran's argument that he is entitled to a higher evaluation because his medications have been increased.  However, his need for medication is specifically contemplated in Diagnostic Code 7005, yet he does not meet the criteria for a higher evaluation.  

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's coronary arteriosclerotic heart disease is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation as governing norms, which include marked interference with employment and frequent periods of hospitalization.

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, including his need for medication, angina, dyspnea, fatigue, dizziness, syncope, METs level, and ejection fraction.  As discussed above, there are higher ratings available under the diagnostic code, but the Veteran's disability is not productive of such manifestations.  As such, it cannot be said that the available schedular evaluation for the disability is inadequate.  

The Board notes that, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected disability.  The Veteran and his representative have not identified any symptom resulting from the combined effect of his service-connected disabilities that are not contemplated in the rating criteria for those disorders.  Thus, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected coronary arteriosclerotic heart disease under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, supra.


ORDER

Entitlement to an evaluation in excess of 30 percent for coronary arteriosclerotic heart disease is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


